Citation Nr: 0612273	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-32 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a psychiatric disability.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a gastrointestinal disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

Procedural History

The veteran served on active duty from November 1955 until 
July 1957.  

In August 1957 the RO received the veteran's initial claim of 
entitlement to service connection of a psychiatric disability 
and claim of entitlement to service connection for a gastric 
disability.  A January 1958 decision denied the veteran's 
claim.  
The veteran's request to re-open both previously denied 
claims was denied in a January 1986 Board decision.  

In August 2003 the RO received the veteran's request to 
reopen her previously denied claim of entitlement to service 
connection for a gastrointestinal disability.  In September 
2003 the RO received the veteran's request to reopen her 
previously denied claim of entitlement to service connection 
for a psychiatric disability.  
The January 2004 rating decision denied both of the veteran's 
claims.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in August 2004.

As will be explained in greater detail below, the Board is 
reopening the claim of entitlement to service connection for 
a gastrointestinal disability.  The issue of the veteran's 
entitlement to service connection for a gastrointestinal 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Other issue

In August 2003, the RO received the veteran's request to re-
open her previously denied claim of entitlement to service 
connection of a gynecological condition, status post-
hysterectomy.  To date, the RO has not adjudicated the claim.  
Accordingly, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Board's January 1986 decision denied the veteran's 
claims of entitlement to service connection of a psychiatric 
disability and of gastric disorder.  

2.  Evidence received since the January 1986 denial regarding 
the veteran's psychiatric disability claim pertains to 
current disability.  Such was established at the time of the 
prior final denial.  

3.  Evidence received since the January 1986 denial regarding 
the veteran's gastric disorder pertains to current disability 
and a nexus between a current disability and service.  Such 
was not established at the time of the prior final denial.  


CONCLUSIONS OF LAW

1.  The January 1986 Board decision denying the claims of 
entitlement to service connection for gastrointestinal and 
psychiatric disabilities is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §  20.1100 (2005).

2.  Since January 1986, new and material evidence has not 
been received, so the  previously denied claim of entitlement 
to service connection for a psychiatric disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  Since January 1986, new and material evidence has been 
received as to the claim of entitlement to service connection 
for a gastrointestinal disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen her previously denied claims 
of entitlement to service connection of a nervous condition 
and a gastric disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to her claim in the July 2004 SOC.  
Specifically, the SOC along with the VCAA letters discussed 
below detailed the evidentiary requirements for service 
connection and new and material evidence.  

Specifically concerning notice to the veteran regarding new 
and material evidence, the letters specifically explained 
that evidence sufficient to reopen the veteran's previously 
denied claims must be "new and material," largely tracking 
the regulatory language of 38 C.F.R. § 3.156(a).  The letters 
also informed the veteran that new and material evidence 
would be evidence that pertains to the reason the claim was 
previously denied.  Regarding the veteran's psychiatric 
disability claim,  the August 2003 VCAA letter notified the 
veteran that evidence of an in-service incurrence of disease 
or injury and evidence of a relationship between events in 
service and the current disability was required.  The Board 
further notes that this notice was also supplied to the 
veteran in an August 1986 letter which specified that new and 
material evidence with respect to her specific claim would be 
evidence that "your nervous condition was incurred in or 
aggravated by your military service."   As such, the veteran 
was again advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, No. 04-181, slip op. at 10 
(U.S. Vet. App. Mar. 31, 2006).  

With respect to the veteran's gastrointestinal disorder 
claim, the Board notes that the September 2003 VCAA letter 
provided her with substantially similar notice as was 
provided to the veteran in the August 2003 letter regarding 
her psychiatric claim.  To the extent that this letter and 
the other correspondence after the Board's prior final denial 
did not notify the veteran that new and material evidence of 
a diagnosed current disability was required, the Board finds 
that this is harmless error as new and material evidence was 
submitted by the veteran and as explained in detail below, 
the claim is being reopened.  Referring the matter for 
additional AOJ notice would therefore result in undue delay 
of the resolution of this claim to no one's benefit.  See 38 
C.F.R. § 20.1102 (2005) [harmless error]. 

Crucially, and specifically regarding the VCAA, the AOJ 
informed the veteran of VA's duty to assist her in the 
development of her claims in letters dated August 18, 2003 
(psychiatric disability) and September 23, 2003 (gastric 
disorder).   These letters advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in each letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  She was also 
informed that VA would, on her behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as she completed a release form 
for such.  The letter specifically informed the veteran that 
for records she wished for VA to obtain on her behalf she 
must provide enough information about the records so that VA 
can request them from the person or agency that has them.  
 
Finally, the Board notes that the July 2004 SOC specifically 
notified the veteran that she could submit or describe any 
additional evidence that may be relevant to her claim.  This 
notice complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that she could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's request to reopen her previously denied claims of 
entitlement to service connection.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned as to 
either matter.  

The veteran's request to reopen her claim of entitlement to 
service connection for a psychiatric disability was denied 
based on a lack of new and material evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, she has received proper VCAA notice as to 
her obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of her and 
of VA.  Indeed, she has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that she is well informed and aware of 
her obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   
Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and her representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  In correspondence dated September 
2004 the veteran declined a hearing before a Veterans Law 
Judge.  

Pertinent Law and Regulations
Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in February 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection of a psychiatric disability.  

Relevant law and regulations

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Analysis

At the time of the Board's January 1986 decision, there was 
of record a current diagnosis of depression, satisfying 
element (1).  However, the record on appeal did not include a 
confirmed diagnosis of a mental health disorder in service 
[there was an in-service diagnosis of personality disorder, 
but as discussed above this is not considered to be a 
disability for VA purposes].  Nor did the record contain 
competent medical nexus evidence service to link the 
veteran's diagnosed depression with her military service or 
any incident thereof, including an in-service suicide 
gesture.  Thus, at the time of the Board's January 1986 
decision, elements (2) and (3) were not satisfied.

The Board's January 1986 decision which denied the veteran's 
request to reopen her previously denied claim of entitlement 
to service connection for a psychiatric disability is final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  As explained 
above, the veteran's claim for service connection may be 
reopened if she submits new and material evidence. See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally submitted (i.e., after January 1986) 
evidence bears directly and substantially upon the specific 
matter under consideration.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence is not sufficient to reopen the claim of 
entitlement to service connection of a psychiatric 
disability.  

The evidence added to the veteran's claims folder since that 
time consists of the veteran's ongoing VA treatment records, 
a physician's statement confirming the veteran's current 
disability and the veteran's written statements.  For reasons 
set out immediately below, the Board finds that this evidence 
pertains to element (1), the existence of  a current mental 
health disability.  That element had already been 
established.  The additionally added evidence does not 
address the two elements which were no established in 1986, 
in-service disease and medical nexus. 
 
With respect to the veteran's ongoing treatment records and 
the psychiatrist's statement, these records document ongoing 
medical treatment for depression.  As such, the medical 
treatment records are not new and material.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].

With respect to the veteran's statements to the effect that 
she continues to suffer from depression which is related to 
her service, such evidence is cumulative and redundant of 
statements made prior to the January 1986 decision and 
accordingly is not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Moreover, as a lay person without medical 
training the veteran is not competent to opine on medical 
matters such as etiology. See Espiritu, supra.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

The veteran has resubmitted copies of her service medical 
records.  That evidence was already of record, and 
accordingly it is not new.  

In short, the additionally added evidence does not serve to 
establish, or even suggest, that there was an in-service 
incurrence of depression or that a nexus exists between the 
veteran's current depression and events in service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability]. Elements (2) and (3), where were not met at the 
time of the Board's January 1986 decision, still have not 
been addressed by the veteran.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the January 1986 
denial of the veteran's claim is cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005). Accordingly, new and 
material evidence has not been submitted, the claim for 
entitlement to service connection for a psychiatric 
disability is not reopened.  The benefit sought on appeal 
remains denied.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a gastrointestinal disability.  

At the time of the Board's prior final denial of service 
connection for a gastrointestinal disorder in January 1986, 
the evidence of record documented the veteran's repeated 
treatment for gastric difficulties during service, thus 
satisfying element (2).  There was not of record at the time 
of the January 1986 Board decision competent medical evidence 
of a currently diagnosed gastric disorder or competent 
medical nexus evidence [elements (2) and (3)].

The Board's January 1986 decision which denied the veteran's 
request to reopen her previously denied claim of entitlement 
to service connection of a gastric condition is also final.  
Therefore, as above, the Board's inquiry will be directed to 
the question of whether any additionally submitted (i.e., 
after January 1986) evidence bears directly and substantially 
upon the specific matter under consideration.
                             
Evidence added to the veteran's claims folder since that time 
includes a February 2004 report from the veteran's VA 
treating physician which indicates a current diagnosis of 
"GERD[gastroesophageal reflux disease], IBS[irritable bowel 
syndrome] and functional dyspepsia".  The physician went on 
to state that she reviewed the veteran' service medical 
records and found that the veteran's in-service illness are 
"consistent" with her current conditions.  

This report is new and material, in that it deals with the 
two unestablished elements of service connection, current 
diagnosis and medical nexus.  

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen her claim of entitlement to service connection for 
a gastric disorder.  

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) [evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim]. 

As noted above, once a claim is reopened, the statutory duty 
to assist is triggered. See 38 U.S.C.A. § 5103.  For reasons 
explained below, the Board finds that additional development 
is necessary before the Board may proceed to a decision on 
the merits of the reopened claim.  

  
ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for a psychiatric disorder 
is denied. 

New and material evidence having been received, the claim of 
entitlement to service connection for a gastrointestinal 
disorder is reopened; to that extent only, the benefit sought 
on appeal is granted.


REMAND

As discussed above, VA's statutory duty to assist the veteran 
in the development of her reopened claim for service 
connection of a gastric disorder attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.  

As previously noted, the record contains competent medical 
evidence arguably satisfying the requirement that a gastric 
disability currently exists.  Further, the record contains 
competent medical evidence of in-service treatment for 
various gastric symptoms.  The February 2004 opinion of the 
treating physician noted only the consistent nature between 
the current disability and the in-service symptoms.  
Although suggestive of a medical nexus, this falls short of 
being a specific medical nexus opinion which would satisfy 
the third Hickson element.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, VA is to obtain a medical opinion as 
to whether there is a nexus between that disability and his 
active service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

Accordingly, this issue is  REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a medical 
professional to review the veteran's VA 
claims folder and indicate the precise 
diagnosis or diagnoses of any current 
gastric disorder(s) .  The etiology of 
any identified gastric disorder should 
also be indicated, to the extent 
possible.  In particular, based on a 
review of the pertinent medical history 
the reviewer should indicate whether or 
not that it is as least as likely as not 
any currently identified gastric 
disability is related to gastric 
disorders suffered in service.  A copy of 
the reviewer's  report must be associated 
with the veteran's VA claims folder.  If 
the reviewing medical professional deems 
it necessary the veteran should be 
provided with a VA medical examination 
and/or diagnostic testing.   

2.  Thereafter, VBA must readjudicate the 
issue of the veteran's entitlement to 
service connection for a gastric disorder 
on a de novo basis.  If any benefit 
sought on appeal remains denied, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


